                Case 1:20-cr-00163-NONE-SKO Document 4 Filed 12/08/20 Page 1 of 1

                                     IN THE UNITED STATES DISTRICT COURT
                                        EASTERN DISTRICT OF CALIFORNIA                                     FILED
UNITED STATES OF AMERICA,                                                                                 Dec 08, 2020
                                                                                                       CLERK, U.S. DISTRICT COURT
                                                                                                     EASTERN DISTRICT OF CALIFORNIA
                               Plaintiff,

                        v.                                CASE NO: 1:20-CR-00163-NONE-SKO

STEVEN RAY MARTIN

                               Defendant.

                                APPLICATION FOR WRIT OF HABEAS CORPUS
             The undersigned attorney hereby applies to the Court for the issuance of a writ of habeas corpus
                        ☒ Ad Prosequendum                                   ☐ Ad Testificandum
 Name of Detainee:      STEVEN RAY MARTIN
 Detained at            Wasco State Prison
 Detainee is:           a.)    ☒ charged in this district by: ☒ Indictment ☐ Information ☐ Complaint
                                 charging detainee with: 18 USC 2115, 1702, 1704, and 1708
                  or    b.)    ☐ a witness not otherwise available by ordinary process of the Court

 Detainee will:         a.)      ☐ return to the custody of detaining facility upon termination of proceedings
                  or    b.)      ☒ be retained in federal custody until final disposition of federal charges, as a sentence
                                  is currently being served at the detaining facility

                       Appearance is necessary by WEDNESDAY, DECEMBER 23, 2020, AT 2:00 P.M.

                        Signature:                               /s/ Joseph Barton
                        Printed Name & Phone No:                 Joseph Barton, 559-892-8490
                        Attorney of Record for:                  United States

                                             WRIT OF HABEAS CORPUS
                             ☒ Ad Prosequendum                   ☐ Ad Testificandum
         The above application is granted and the above-named custodian, as well as the United States Marshal's Service
for this district, is hereby ORDERED to produce the named detainee, FORTHWITH, and any further proceedings to be
had in this cause, and at the conclusion of said proceedings to return said detainee to the above-named custodian.
 Dated:          Dec 7, 2020
                                                             Honorable Stanley A. Boone
                                                             U.S. MAGISTRATE JUDGE
Please provide the following, if known:
 AKA(s) (if                                                                               ☒Male      ☐Female
 Booking or CDC #:       CDCR No. BM4808                                                  DOB:       04/14/1981
 Facility Address:       701 Scofield Avenue, Wasco, CA 93280                             Race:      Caucasian
 Facility Phone:         (661) 758-8400                                                   FBI#:      691118KB3
 Currently

                                                  RETURN OF SERVICE
 Executed on:
                                                              (signature)
